 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD FURNACE,                                   Case No. 1:16-cv-00420-LJO-BAM (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13          v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                       DEFENDANTS
14   B. COPE, et al.,
                                                       (ECF No. 30)
15                      Defendants.
16

17          Plaintiff Edward Furnace (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 14, 2018, the Magistrate Judge issued findings and recommendations finding that

21   Plaintiff’s second amended complaint stated a cognizable claim against Defendant Villa for

22   excessive force in violation of the Eighth Amendment. (ECF No. 30.) The Magistrate Judge

23   recommended that all other claims, including Plaintiff’s claim for declaratory relief, and all other

24   defendants, be dismissed from this action based on Plaintiff’s failure to state claims upon which

25   relief may be granted. Those findings and recommendations were served on Plaintiff and

26   contained notice that any objections thereto were to be filed within fourteen (14) days after

27   service. (Id.) Following an extension of time, Plaintiff’s objections were filed on June 20, 2018.

28   (ECF No. 33.)
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 3   findings and recommendations to be supported by the record and by proper analysis.

 4          As indicated, the Court has reviewed Plaintiff’s objections, which are extensive.

 5   Generally, Plaintiff argues that the Magistrate Judge erred by not finding that Defendants engaged

 6   in a conspiracy to retaliate against Plaintiff, and that there were no legitimate penological

 7   purposes behind their actions. As discussed throughout the findings and recommendations,

 8   Plaintiff’s conclusory allegations regarding Defendants’ motivations, knowledge of Plaintiff’s

 9   prior or ongoing litigation, or meeting of the minds to violate Plaintiff’s rights are insufficient to

10   state a cognizable claim. In addition, Plaintiff has provided no argument justifying joinder of the

11   cognizable excessive force claim with the other unrelated allegations in this action, aside the bare

12   assertion that it was part of a series of acts committed against him in retaliation for his First

13   Amendment conduct.

14          Accordingly, IT IS HEREBY ORDERED as follows:

15          1. The findings and recommendations issued on May 14, 2018, (ECF. No. 30), are

16               adopted in full;

17          2. This action shall proceed on Plaintiff’s second amended complaint against Defendant

18               Villa for excessive force in violation of the Eighth Amendment;

19          3. Plaintiff’s remaining claims, including Plaintiff’s claim for declaratory relief, and all

20               other defendants are dismissed from this action, with prejudice, based on Plaintiff’s
21               failure to state claims upon which relief may be granted; and

22          4. This action is referred back to the Magistrate Judge for proceedings consistent with

23               this order.

24
     IT IS SO ORDERED.
25

26      Dated:      October 1, 2018                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                        2
